The appeal is from a judgment of conviction of murder in the second degree, with punishment fixed at imprisonment for twenty-five years.
No briefs accompany the record, but, mindful of our duties in cases of this character, the same has been carefully read, and questions arising on the trial of the cause duly considered by the court in consultation.
Defendant rested for acquittal upon his plea of self-defense, upon which issue the proof was in sharp conflict, and only called for the application of elementary principles of law. There were some exceptions reserved to rulings on evidence which have been duly considered. None of them are of sufficient importance to call for separate treatment here. Suffice it to say our examination of them discloses that no prejudicial error is made to appear.
The trial judge in his oral charge to the jury, and in several charges given at defendant's request, embraced all applicable principles of law. The charges refused to defendant, if not otherwise objectionable, were, in substance, embraced in the foregoing instructions.
The rulings relating to certain conduct of the father of deceased and of special counsel for the state were each favorable to defendant, and there is nothing in these matters of which defendant can here complain. Nor does the record proper present any error.
It results, therefore, that the judgment of conviction must stand affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.